            Case 2:19-cv-00321-MKD                   ECF No. 22          filed 06/01/20     PageID.657 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                                  for the_                            EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                       Jun 01, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                          MEGAN C.,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-0321-MKD
                                                                     )
                                                                     )
  ANDREW M. SAUL, Commissioner of Social Security
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Stipulated Motion for Remand (ECF No. 20) is GRANTED. Matter is REVERSED and REMANDED to the
’
              Commissioner of Social Security for further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
              Plaintiff's Motion for Summary Judgment and Supplemental Motion for Summary Judgment (ECF Nos. 13 and 18) and
              Defendant's Motion for Summary Judgment (ECF No. 14) are STRICKEN AS MOOT. Judgment entered for Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                  MARY K. DIMKE                              on a stipulated motion for remand
      (ECF No. 20).


Date: June 1, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Melissa Orosco
                                                                                          (By) Deputy Clerk

                                                                             Melissa Orosco
